Case 7:19-cv-00519-TTC-RSB Document 11 Filed 11/20/20 Page 1 of 5 Pageid#: 30




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESERN DISTRICT OF VIRGINIA
                             ROANOKE DIVISION

WILBY JAMES BRANHAM,                         )
    Plaintiff,                               )        Civil Acton No. 7:19cv00519
                                             )
v.                                           )        MEMORANDUM OPINION
                                             )
TIMOTHY TRENT, et al.,                       )        By:   Hon. Thomas T. Cullen
    Defendants.                              )              United States District Judge


       Plaintiff Wilby James Branham, a Virginia inmate proceeding pro se, filed this civil

action, pursuant to 42 U.S.C. § 1983, against correctional officers Timothy Trent and Major

Espinoza. Branham seeks leave to proceed in forma pauperis with this action. Having reviewed

Branham’s complaint, the court will grant his request to proceed in forma pauperis, but will

dismiss his complaint for failure to comply with this court’s orders. Alternatively, the court

concludes that Branham has failed to state a cognizable federal claim against the named

defendants. Therefore, the court will dismiss Branham’s complaint, without prejudice.

                                                 I.

       Branham alleges that, on June 24, 2019, outside of his presence, someone opened mail

addressed to him from the Danville Circuit Court and removed the first page before giving it

to him. He alleges that these actions violated his constitutional rights, and he seeks $5 million

in damages.

       Branham filed this action on July 24, 2019. The next day, the court issued a Conditional

Filing Order that stated, “Plaintiff shall notify the court in writing immediately upon Plaintiff’s

transfer or release and shall provide a new address. FAILURE TO NOTIFY THE COURT
Case 7:19-cv-00519-TTC-RSB Document 11 Filed 11/20/20 Page 2 of 5 Pageid#: 31




OF SUCH A CHANGE OF ADDRESS WILL RESULT IN DISMISSAL OF THIS CASE.”

(ECF No. 4, ¶ 4.)

       On September 18, 2020, the case was transferred to the undersigned, and the clerk’s

office mailed a copy of the order transferring the case to Barnham on that date. Eleven days

later, on September 29, that order was returned to the court as undeliverable, and no

forwarding address given. (See ECF No. 10.)

                                              II.

       Branham has failed to comply with the court’s Conditional Filing Order entered on

July 25, 2019. Under paragraph 4 of the Order, Branham was required to notify the court of

any transfer or release and provide a new, current address any time that such a transfer or

release took place. (ECF No. 4.) The Order states that failure to notify the Court of a change

of address will result in dismissal of Branham’s case. (Id.) Since then, court mail sent to

Branham has been returned as undeliverable, and Branham has failed to provide the court

with an updated address. Because Branham has failed to comply with the terms of the Order,

his case will be dismissed.

                                              III.

       Even if Branham had complied with this court’s order, his complaint would also be

subject to dismissal on the merits. To state a cause of action under § 1983, a plaintiff must

allege facts indicating that he has been deprived of a right guaranteed by the Constitution or

laws of the United States, and that this deprivation resulted from the conduct of a person

acting under color of state law. West v. Atkins, 487 U.S. 42 (1988). The Supreme Court has

recognized two categories of “access to court” cases. The first category includes those cases


                                              -2-
Case 7:19-cv-00519-TTC-RSB Document 11 Filed 11/20/20 Page 3 of 5 Pageid#: 32




where a large number of individuals are denied access to resources or opportunities to prepare

or file suits. See Christopher v. Harbury, 536 U.S. 403, 412–13. The second category, implicated

here, involves “specific cases” where the alleged misconduct prejudiced the delivery of justice.

See id. at 413. In both instances, however, the purpose is the same; the goal of an “access to

courts” action is to vindicate opportunities lost through a defendants’ actions. Id. at 414–15.

       A valid “access to courts” complaint must allege sufficient facts to show “that the

defendants have scuttled [a prisoner’s] pursuit of a nonfrivolous, arguable claim.” Sampson v.

Garrett, 917 F.3d 880, 881 (6th Cir. 2019) (quotation omitted). To avoid dismissal under this

standard, a complaint must identify both “the underlying cause of action” and the specific act

that frustrated the litigation. Christopher, 536 U.S. at 415. Additionally, the alleged injury must

be specific and actual. Cochran v. Morris, 73 F.3d 1310, 1317 (4th Cir. 1996); see also White v.

White, 886 F.3d 721, 723 (4th Cir. 1989) (dismissing plaintiff’s suit because he did not allege

“any detriment” to his proceedings by the defendants’ actions). Put another way, “[t]o establish

that his rights have been violated by the [d]efendants, the plaintiff must demonstrate that there

was some actual harm or prejudice to his ability to communicate with the court . . . .” Brooks

v. Bufford, Civil Action No. 2:10-689-TLW-BHH, 2011 WL 2119281, at *8 (D.S.C. March 31,

2011) (citing Lewis v. Casey, 518 U.S. 343 (1996)) (Report & Recommendation), adopted by 2011

WL 2116416 (D.S.C. May 27, 2011).

       Branham’s complaint suffers several fatal defects. First, although he names both

Timothy Trent and Major Espinoza as defendants, he has failed to set forth any allegations

against either individual. For example, in his complaint, Branham alleges his legal mail “was

opened outside of [his] presence and a page was missing . . . . [He] had the (2) two officers


                                               -3-
Case 7:19-cv-00519-TTC-RSB Document 11 Filed 11/20/20 Page 4 of 5 Pageid#: 33




that gave [him his] legal mail write this on it and sign it to verify it.” (Compl. ¶ E.) Importantly,

Branham does not identify the officers who allegedly opened his mail and removed a page.

Moreover, in his grievances, which he attached as exhibits to his complaint, he identifies two

different individuals that he claims he spoke with, neither of whom is named as a defendant in

this action. (See ECF No. 1-1 (noting that Branham spoke to “Cap. Talbott #127” and “Officer

Millner #153” about the incident).) Because Branham has failed to state any cause of action

against the named defendants, his complaint must be dismissed.

       Second, although Branham has alleged specific conduct, he has not identified a specific

injury. He does not identify the litigation the court mail concerned, the contents of the page

allegedly removed, or any facts to show the subject litigation was nonfrivolous. Additionally,

he does not allege that the missing page was relevant to the litigation in any way. In the absence

of these facts, Branham has failed to allege any “prejudice to his ability to communicate with

the court . . . .” Brooks, 2011 WL 2119281, at *8. Because an isolated event of mail mishandling

does not state a constitutional claim, Branham has not alleged sufficient facts to state a valid

claim, and his complaint must be dismissed. Accord Buie v. Jones, 717 F.2d 925, 926 (4th Cir.

1983) (noting that “a few isolated instances of plaintiff’s mail being opened out of his

presence” and contrary to the policy of the jail is insufficient to state a constitutional violation).

                                                 IV.

       In conclusion, the court will grant Branham’s motion for leave to proceed in forma

pauperis but will dismiss this action, without prejudice, due to Branham’s failure to abide by the

court’s order or to state a valid claim.




                                                -4-
Case 7:19-cv-00519-TTC-RSB Document 11 Filed 11/20/20 Page 5 of 5 Pageid#: 34




      The clerk is directed to forward a copy of this Memorandum Opinion and

accompanying order to Branham and all other counsel of record.

      ENTERED this 20th day of November, 2020.




                                                __/s/ Thomas T. Cullen_____________
                                                HON. THOMAS T. CULLEN
                                                UNITED STATES DISTRICT JUDGE




                                          -5-
